 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

TROY LEE PERKINS, )
ID #1480826, )
Plaintiff, )

VS. ) No. 3:16-CV-2437-M
)
LORIE DAVIS, et al., )
Defendants. )

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the
opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted
as the Findings and Conclusions of the Court.

For the reasons stated in the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge, Plaintiff's Original Motion to Correct the Court Records; pursuant to : Fed.
R. Civ. P., Rule 60(a), received on November 16, 2018 (doc. 74), is DENIED.

SIGNED this 24 day of August, 2019.

AIEF JUDGE

 
